


Exhibit 10.3




STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (this “Agreement”) by and between VISUALANT, INC.,
a Nevada corporation (the “Company”), and SUMITOMO PRECISION PRODUCTS CO., LTD.,
a corporation organized under the laws of Japan (the “Purchaser”) is entered
into as of May 31, 2012.




The Company and Purchaser are entering into this agreement to memorialize the
terms and conditions upon which Purchaser commits to purchase and acquire shares
of the Company’s common stock, $0.001 par value per share (the “Common Stock”).




NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:




I.

CLOSING AND DELIVERY




1.1         The purchase, sale and issuance of the Shares (defined in Section
2.1 below) shall take place at the offices of Sumitomo Precision Products Co.,
Ltd., Amagasaki, Japan at 16:45 p.m. local time on May 31, 2012 or such other
date as the Company and the Purchaser shall mutually agree or shall take place
remotely via the exchange of documents and signatures at such time as the
Company and the Purchaser mutually agree upon, orally or in writing (the
“Closing”).




1.2         At the Closing, the Purchaser shall execute and deliver counterpart
signature pages, and become party to, and be bound by, this Agreement and shall
have the rights and obligations hereunder as of the date of the Closing.




1.3         At the Closing, or as promptly thereafter as possible, the Company
shall cause to be delivered to Purchaser a certificate, registered in the name
of the Purchaser, representing the Shares being purchased by Purchaser at such
Closing against payment of the Purchase Price therefor by wire transfer to a
bank account designated by the Company.




II.

STOCK PURCHASE COMMITMENT; REPRESENTATIONS BY PURCHASER




2.1         Subject to the terms and conditions hereinafter set forth, the
Purchaser hereby agrees to purchase from the Company, and the Company agrees to
sell, issue and deliver to the Purchaser, free and clear of all liens and
encumbrances (except pursuant to applicable securities laws), the shares of
Common Stock (the “Shares”) against payment of the Purchase Price in accordance
with the following schedule:




(i)         17,307,693 shares at a purchase price of US$0.13 per share, or an
aggregate price of US$2,250,000 (the “Purchase Price”) payable on or before June
30, 2012.




2.2         The purchase, sale and issuance of the Shares (defined in Section
2.1) shall take place at the offices of Sumitomo Precision Products Co., Ltd.,
Amagasaki, Japan at 16:45 p.m. local time on May 31, 2012 or such other date as
the Company and the Purchaser shall mutually agree or shall take place remotely
via the exchange of documents and signatures at such time as the Company and the
Purchaser mutually agree upon, orally or in writing (the “Closing”).




2.3         The Purchaser recognizes that the purchase of the Shares entails
elements of risk in that (i) it may not be able to readily liquidate its
investment; (ii) transferability is restricted; and (iii) in the event of a
disposition, it could sustain the loss of its entire investment.




2.4         The Purchaser acknowledges that it has prior investment experience
such that it is able to evaluate the merits and risks of an investment in the
Company; that it recognizes the speculative nature of this investment; and that
it is able to bear the economic risk it hereby assumes.  All reports, schedules,
forms, statements, and other documents required to be filed by the Company with
the United States Securities and Exchange Commission (“SEC”) under the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated under each, including
pursuant to Section 13(a) or 15(d) thereof, as well as all amendments to such
filings and reports and all exhibits and documents incorporated by reference
therein or attached thereto, that have been filed as of the date of Closing or
documents provided as part of due diligence are collectively referred to as the
“Disclosure Reports.”  The Purchaser acknowledges that it or its
representative(s) have read the Disclosure Reports available as of Closing.  The
Purchaser also acknowledges that it and its representative(s) have been afforded
the opportunity to make, and has made, all inquiries as it and its
representatives deemed appropriate with respect to the Company’s affairs and
prospects.




--------------------------------------------------------------------------------




2.5         The Purchaser hereby acknowledges that (i) the sale and issuance of
the Shares have not been registered with the SEC by reason of the Company’s
intention that the offer and sale of the Shares be a transaction exempt from the
registration and prospectus delivery requirements of the U.S. Securities Act of
1933, as amended (the “Act”) pursuant to Section 4(2) thereof; (ii) the issuance
of the Shares has not been qualified under any state securities laws on the
grounds that the sale of the Shares contemplated hereby are exempt therefrom;
and (iii) the foregoing exemptions are predicated on the Purchaser’s
representations set forth herein. The Purchaser represents that the Shares are
being purchased for its own account, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof,
within the meaning of the Act or applicable state securities laws.  The
Purchaser understands that the Shares, upon their transfer, will not be
registered under the Act and may be required to be held indefinitely unless they
are subsequently registered under the Act, or an exemption from such
registration is available.




2.6         The Purchaser represents that it is an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Act.




2.7         The Purchaser represents and warrants that it has not made any
agreement with regard to any commission or compensation in the nature of a
brokerage or finder’s fee or agent’s commission with regard to the sale and
issuance of the Shares and to the best of Purchaser’s knowledge no payments will
be payable to anyone with regard to the sale and issuance of the Shares.




2.8         Unless the resale of the Shares is subsequently registered with the
SEC, the Purchaser acknowledges that the certificate representing the Shares
shall bear a legend in substantially the following form:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO VISUALANT, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.”




2.9         The Purchaser represents that it has the full right, power and
authority to enter into and perform the Purchaser’s obligations hereunder, and
this Agreement constitutes a valid and binding obligation of the Purchaser
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefor may be brought.




III.

REPRESENTATION AND WARRANTIES BY THE COMPANY




The Company represents and warrants to the Purchaser as follows:




3.1         The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct the business as described in its filings with the SEC in the Disclosure
Reports.  The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company.




3.2         Unless the context requires otherwise, all references to the Company
include any subsidiaries of the Company. Each subsidiary is a validly existing
entity and in good standing under the laws of its state of jurisdiction, with
full power and authority, corporate and other, to own or lease, as the case may
be, and operate its properties, whether tangible or intangible, and to conduct
its business as currently conducted.




3.3         This Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company enforceable in accordance
with its terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights generally (including,
without limitation, statutory or other laws regarding fraudulent preferential
transfers) and equitable principles of general applicability.




- 2 -

--------------------------------------------------------------------------------




3.4         The execution and delivery by the Company, and the performance by
the Company of its obligations under this Agreement will not conflict with or
contravene in any material respect, cause a breach or violation of or default
under, any provision of applicable law or the Certificate of Incorporation or
by-laws of the Company or any agreement or other instrument binding upon the
Company that is material to the Company, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement.




3.5         The shares of Common Stock of the Company outstanding prior to the
issuance of the Shares have been duly authorized and are validly issued, fully
paid and non-assessable.




3.6         The Shares have been duly and validly authorized and, when issued
and sold and paid for by the Purchaser in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and non
assessable, and the Purchaser will not be subject to personal liability solely
by reason of being such a holder and will not be subject to the preemptive or
similar rights of any holders of any security of the Company.  The issuance of
the Shares will not result in the right of any holder of securities of the
Company to adjust the exercise, conversion or exchange price of such securities
or otherwise reset the price paid for its securities.  No authorization,
approval or consent of any court, governmental authority or agency is necessary
in connection with the issuance by the Company of the Shares.




3.7         Except as disclosed in Exhibit 1, the Company represents and
warrants that it has not made any agreement with regard to any commission or
compensation in the nature of a brokerage or finder’s fee or agent’s commission
with regard to the sale and issuance of the Shares and to the best of Company’s
knowledge no payments will be payable to anyone with regard to the sale and
issuance of the Shares.




3.8         The Company’s filings with the SEC, which are included in the
Disclosure Reports, as of their respective filing dates, complied in all
material respects with the requirements of the Securities Exchange Act of 1934
and the applicable rules and regulations of the SEC thereunder and none of such
filings contains, as of the date hereof, an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.




3.9         There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects of
the Company whether or not arising in the ordinary course of business from that
set forth in the Disclosure Reports.  Except as set forth in the Disclosure
Reports, there has been no obligation, contingent or otherwise, directly or
indirectly incurred by the Company or any subsidiary made to the Company and
other subsidiaries taken as a whole.




3.10       Neither the Company nor any subsidiary is in violation of its charter
or by-laws or in default in the performance of any obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument that is material to the Company and the
subsidiaries taken as a whole to which the Company or any subsidiary is a party
or by which the Company, any subsidiary or any of their properties is bound,
except for such defaults that would not, singly or in the aggregate, have a
material adverse effect on the Company and the subsidiaries taken as a whole or
as otherwise set forth in the Disclosure Reports.




3.11       There are no legal or governmental proceedings, orders, judgments,
writs, injunctions, decrees or demands pending or, to the Company’s knowledge,
threatened to which the Company or any subsidiary is a party or to which any of
the properties of the Company or any subsidiary is subject other than
proceedings, orders, judgments, writs, injunctions, decrees or demands
accurately described in all material respects in the Disclosure Reports and
proceedings, orders, judgments, writs, injunctions, decrees or demands that
would not have a material adverse effect on the Company and the subsidiaries
taken as a whole or on the power or ability of the Company to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement.




- 3 -

--------------------------------------------------------------------------------




3.12       The Company has established and maintains disclosure controls and
procedures (as such term in defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established, subject to the limitation of any such control
system; the Company’s auditors and the Audit Committee of the Board of Directors
of the Company have been advised of: (A) any significant deficiencies in the
Company’s ability to record, process, summarize, and report financial data; and
(B) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; any material
weaknesses in internal controls have been identified for the Company’s auditors;
and since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.




3.13       The Company and each subsidiary owns or possesses, or has the right
to use, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed or required by it in connection
with the business currently conducted by it as described in the Disclosure
Reports, except such as the failure to so own or possess or have the right to
use would not have, singly or in the aggregate, a material adverse effect on the
Company and the subsidiaries taken as a whole. To the Company’s knowledge, there
are no valid and enforceable United States patents that are infringed by the
business currently conducted by the Company or any subsidiary, or as currently
proposed to be conducted by the Company or any subsidiary, as described in the
Disclosure Reports and which infringement would have a material adverse effect
on the Company and the subsidiaries taken as a whole. The Company is not aware
of any basis for a finding that the Company or any subsidiary does not have
valid title or license rights to the patents and patent applications referenced
in the Disclosure Reports as owned or licensed by the Company or any subsidiary,
and, to the Company’s knowledge, neither the Company nor any subsidiary is
subject to any judgment, order, writ, injunction or decree of any court or any
Federal, state, local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator, nor has it entered into or is it a party to any contract, which
restricts or impairs the use of any of the foregoing which would have a material
adverse effect on the Company and the subsidiaries taken as a whole. Neither the
Company nor any subsidiary has received any written notice of infringement of or
conflict with asserted rights of any third party with respect to the business
currently conducted by it as described in the Disclosure Reports and which, if
determined adversely to the Company or any subsidiary, would have a material
adverse effect on the Company and the subsidiaries taken as a whole and the
Company has no knowledge of any facts or circumstances that would serve as a
reasonable basis for any such claims.




3.14       Except as disclosed in Exhibit 2, there are no outstanding rights,
warrants, options, convertible securities or commitments to sell granted or
issued by the Company entitling any person to purchase or otherwise acquire any
shares of the capital stock of the Company, except as otherwise disclosed in the
Disclosure Reports and except for warrants and options granted to directors and
employees of the Company in the ordinary course of business.




3.15       The financial statements included or incorporated by reference in the
Disclosure Reports as the same may have been amended prior to the date of the
Disclosure Reports, together with related schedules and notes, present fairly in
all material respects the financial position, results of operations and changes
in financial position of the Company and its consolidated subsidiaries on the
basis stated therein at the respective dates or for the respective periods to
which they apply; such statements and related schedules and notes have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein.




3.16       Each of the Company and each subsidiary has filed all Federal, state,
local and foreign tax returns which are required to be filed through the date
hereof (except where the failure to so file would not have a material adverse
effect on the Company and the subsidiaries taken as a whole), which returns are
true and correct in all material respects, or have received extensions thereof,
and have paid all taxes shown on such returns and all assessments received by
them to the extent that the same are material and have become due. All tax
liabilities are adequately provided for on the books of the Company and the
subsidiaries. To the Company’s knowledge, there are no tax audits or
investigations pending, which if adversely determined, would have a material
adverse effect on the Company and the subsidiaries taken as a whole.




3.17       The Company is subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act. The Company is current in its reporting
obligations under the Exchange Act. To the Company’s knowledge, the Company has
responded to all comments raised by the SEC with respect to the Company’s
reports, registration statements and other filings made with the SEC to the
SEC’s satisfaction, and there are no comments which could have an adverse effect
on the Company’s consolidated financial condition or results of operations (past
or future) or could require a restatement of previously filed financial
statements which remain unresolved with the SEC.




- 4 -

--------------------------------------------------------------------------------




3.18       There is and there has been no failure on the part of the Company or,
to the Company’s knowledge, any of the officers or directors of the Company in
their capacities as such to comply in all material respects with the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith that are applicable to the Company and its officers and
directors.




IV.

REGISTRATION RIGHTS




4.1         Purchaser agrees that the Common Stock does not have registration
rights and the Shares must be sold in accordance with Rule 144 of the Act.




V.

CONDITIONS TO OBLIGATIONS AT CLOSINGS.




5.1         Conditions to the Purchaser’s Obligations at the Closing  The
obligations of the Purchaser to purchase the Shares at the Closing are subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived by Purchaser:




(i)          Representations and Warranties.  The representations and warranties
of the Company contained in Article III shall be true and correct in all
material respects as of the date of the Closing.




(ii)         Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.




(iii)        Current Disclosure Reports.  The Company shall have filed all
Disclosure Reports that are required to be filed as of the date of the Closing.
 




5.2         Conditions to the Company’s Obligations at the Closing.  The
obligations of the Company to sell and issue the Shares at the Closing are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived by the Company:




(i)          Representations and Warranties.  The representations and warranties
of the Purchaser contained in Article II shall be true and correct in all
material respects as of the date of the Closing.




(ii)         Performance.  The Purchaser shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing.




VI.

MISCELLANEOUS




6.1         Amendments.  Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by the
Company and the Purchaser of the Shares issued pursuant to this Agreement.




6.2         All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail or otherwise delivered by hand or
by messenger addressed:




(a)         if to Purchaser, at Purchaser’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;




(b)         if to the Company, one copy should be sent to 500 Union Street,
Suite 420, Seattle, Washington 98101, facsimile:  (206) 652-4466, Attn: Ronald
P. Erickson, or at such other address as the Company shall have furnished to the
Purchaser, with a copy to James F. Biagi, Jr., Monahan & Biagi PLLC, 701 Fifth
Avenue, Suite 2800, Seattle, WA  98104, facsimile:  (206) 587-5710 or
electronically at:  jbiagi@monahanbiagi.com.




With respect to any notice given by the Company under any provision of the
Washington Business Corporation Act or the Restated Articles or Bylaws,
Purchaser agrees that such notice may be given by facsimile or by electronic
mail.




- 5 -

--------------------------------------------------------------------------------




Any notice required by the provisions of this Agreement shall be in writing and
shall be deemed effectively given:  (i) upon personal delivery to the party to
be notified, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) two (2) days after deposit
with a nationally recognized international overnight courier, specifying next
day delivery, with verification of receipt.




6.3         This Agreement shall be governed in all respects by the internal
laws of the State of Washington, without regard to principles of conflicts of
law.




6.4         The Company shall indemnify and hold harmless the Purchaser from any
liability for any commission or compensation in the nature of a brokerage or
finder’s fee or agent’s commission (and the costs and expenses of defending
against such liability or asserted liability) for which Purchaser or any of its
constituent shareholders, officers, directors, employees or representatives is
responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 3.7, and
Purchaser agrees to indemnify and hold harmless the Company from any liability
for any commission or compensation in the nature of a brokerage or finder’s fee
or agent’s commission (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of their
constituent partners, members, officers, directors, employees or representatives
is responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 2.7.




6.5         The Company and the Purchaser shall pay their own respective
expenses in connection with the transactions contemplated by this Agreement.




6.6         The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by any party hereto and the
closing of the transactions contemplated hereby.




6.7         This Agreement, and any and all rights, duties and obligations
hereunder, shall not be assigned, transferred, delegated or sublicensed by the
Purchaser without the prior written consent of the Company.  Any attempt by the
Purchaser without such permission to assign, transfer, delegate or sublicense
any rights, duties or obligations that arise under this Agreement shall be void.
 Subject to the foregoing and except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.




6.8         This Agreement, including the exhibits attached hereto, constitute
the full and entire understanding and agreement among the parties with regard to
the subjects hereof and thereof.  No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.




6.9         Except as expressly provided herein, no delay or omission to
exercise any right, power or remedy accruing to any party to this Agreement upon
any breach or default of any other party under this Agreement shall impair any
such right, power or remedy of such non-defaulting party, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.




6.10       The sale of the securities which are the subject of this Agreement
are not registered in any state and are being sold pursuant to an exemption from
registration under the Securities Act of 1933, as amended, under Section 4(6)
thereof and analogous state law.  The Purchaser further understands that any
transfers to residents of the United States must be made pursuant to
registration or an exemption from registration both under federal securities law
and any applicable securities laws in the transferee’s state.




6.11       If any provision of this Agreement becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision.  The balance of this
Agreement shall be enforceable in accordance with its terms.




- 6 -

--------------------------------------------------------------------------------




6.12       This Agreement may be executed in any number of counterparts, each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.




6.13       A facsimile, telecopy or other reproduction of this Agreement may be
executed by one or more parties hereto and delivered by such party by facsimile
or any similar electronic transmission device pursuant to which the signature of
or on behalf of such party can be seen.  Such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.




6.14       With respect to any disputes arising out of or related to this
Agreement, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in King County, state of Washington (or in the event of
exclusive federal jurisdiction, the U.S. District Court for the Western District
of Washington).




6.15       Each party hereto agrees to execute and deliver, by the proper
exercise of its corporate, limited liability company, partnership or other
powers, all such other and additional instruments and documents and do all such
other acts and things as may be necessary to more fully effectuate this
Agreement.




6.16       In the event that any suit or action is instituted to enforce any
provisions in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.




6.17       EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT.




6.18       No party hereto shall issue any statement or communication to any
third party, including customers (but excluding any legal, accounting or
financial advisors of the parties), that references Purchaser’s investment in,
or status as a shareholder of, the Company without the prior written consent of
Purchaser; provided, however, that the Company may make any such disclosure to
the extent required by applicable law or court order.




6.19       The Company agrees to use its reasonable efforts to comply with the
terms of this Agreement, to inform the Purchaser of any breach hereof (to the
extent the Company has knowledge thereof) and to assist the Purchaser in the
exercise of its rights and the performance of its obligations hereunder.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.







Visualant, Inc.




/s/ Ronald P. Erickson

By: Ronald P. Erickson

Title: Chief Executive Officer







Sumitomo Precision Products Co., Ltd.




/s/ Susumu Kaminaga

By: Susumu Kaminaga

Title: President




- 7 -

--------------------------------------------------------------------------------